DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/14/21 has been entered. 

Allowable Subject Matter
Claim 1, 3-4, and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art reference of record discloses and no combination thereof makes obvious the combination of limitations set forth in independent claims 1 and 9. In particular with regard to claim 1, no prior art of reference or combination thereof makes obvious the details associated with the mounting of the first and second bearings wherein the second bearing is closer to the end of the shaft where the load is mounted than the first bearing. In particular with regard to claim 9, no prior art of reference or combination thereof makes obvious the details associated with the 
The closest prior art of record is Hwang 2018/ 0076683 and Tanaka 2004/0134708. Hwang does not disclose the claimed o-rings and applicant’s arguments concerning modification of Hwang filed 9/22/21 at page 7 are deemed persuasive. Tanaka does not disclose the second bearing closer to the end of the shaft with the load than the first bearing, and at least part of the stator assembly is external to the elongate central part of the support body. The examiner finds no motivation to modify Tanaka to meet the limitations of claims 1 or 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571) 270-3373.  The examiner can normally be reached on M-TH, 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746